UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-2250



CHARLES WILLIAM LEVY,

                                               Plaintiff - Appellant,

          versus


STATE BOARD OF ELECTIONS; JAMES S. GILMORE,
III, Governor of Virginia,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1035-A)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.       James Walter Hopper,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Charles William Levy appeals the district court’s orders

dismissing      his    complaint   and     denying        his   motion     for

reconsideration. Our review of the record and the district court’s

opinions discloses no reversible error.       Accordingly, we affirm on

the reasoning of the district court.               Levy v. State Bd. of

Elections, No. CA-01-1035-A (E.D. Va. filed Sept. 14, 2001 &

entered Sept. 19, 2001; filed Oct. 1, 2001 & entered Oct. 2, 2001).

We   dispense   with   oral   argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                    2